DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 Response to Amendment

The amendment filed on 13 October 2022 has been entered. Claim(s) 2-3, 5-7, 9-19 and 21 remain pending in this application. Claim(s) 1, 4, 8 and 20 been cancelled.  
The amendment to the claims has overcome the claim objections and 112(b) rejection set forth in the office action mailed 14 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-7, 9-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (U.S. Patent No. 4,745,861), hereinafter Fenton, in view of Czerwinski (U.S. Patent No. 3,167,016), hereinafter Czerwinski.

Regarding Independent Claim 6, Fenton discloses a booster rocket (Figure 2) comprising:
an annular casing, 15, 17, 20, 21 and 27, defining an annular space (the space containing the solid propellant charge, 25, is an annular space that is defined by the annular casing) therewithin, and having a central opening (the annular casing has a central opening made by the tube, 20, in which the nozzle, 12, is inserted);
a solid rocket fuel, 25, in the annular space (the solid fuel, 25, is in the annular space); and 
wherein the annular casing defines a location for a nozzle (the annular arrangement of nozzles, 18, are located in the openings defined by a portion of the casing, 17); and
wherein the booster rocket is capable of being placed around and installed around a separate object (Figure 1 - Column 2, Line 66- Column 3, Line 4 – the booster rocket shown is placed around and installed to the after end/nozzle of a missile, 12, which is a separate object); and
wherein the annular casing includes an inner part, 20, and outer part, 15, 16 and 17, with the outer part including a cylindrical forward section (the section of the outer part, 15, that is under the overwrap, 16, is the cylindrical forward section).
Fenton does not disclose the annular casing defining an annular gap that acts as a nozzle, with the outer part including an inwardly-sloped aft section that directs flow inwardly as the flow approaches the annular gap that is at an aft end of the outer part.
However, Czerwinski teaches a missile (Title) with a booster, 21, that is placed around an a separate object (Column 2, Lines 45-48 – the booster, 21, is placed around the second stage) with an annular casing, 23, 24, 30, 31 and 39, that defines an annular gap (Figure 1 – the divergent nozzle, 32, downstream of the throat is the annular gap – See annotated figure below for clarification) that acts as a nozzle (the annular gap, 32, is a nozzle for the booster), wherein the annular casing includes an inner part, 39 and 31, and an outer part, 23, 24 and 30, that includes an inwardly sloped aft section (the outer part includes a section that is aft of a cylindrical forward section, 23 and 24, and that slopes inward to the throat – See annotated figure below for clarification) that direct flow inwardly as the flow approaches the annular gap that is at an aft end of the outer part (the inwardly sloped aft section of the outer part converges inward toward the throat therefore it directs the flow inward to the throat as the flow approaches the annular gap at the right/aft end of the outer part). 

    PNG
    media_image1.png
    730
    906
    media_image1.png
    Greyscale

Further, Fenton discloses the nozzles are used to impart spin to the missile (Column 2, Lines 19-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton by replacing the nozzles, 18, of Fenton with a single annular nozzle, as taught by Czerwinski, because it has been held that a simple substitution of one known element (an annular arrangement of nozzles, 18, of Fenton), for another (a single annular nozzle system of Czerwinski), resulting in the outer part including an inwardly-sloped aft section that directs flow inwardly as the flow approaches the annular gap that is at an aft end of the outer part to obtain predictable results providing a single annular nozzle to provide thrust while also providing spin stabilization (Czerwinski – Column 2, Lines 58-68) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Regarding Claim 2, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the annular casing is made of metal (Column 2, Lines 33-34 – the outer tube, 15, of the annular casing is made of aluminum, which is a metallic material).

Regarding Claim 5, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the inner part and the outer part are threadedly coupled together (Column 2, Lines 44-49 – the inner casing part, 20, and the outer casing, part, 17, are coupled by threaded portions).

Regarding Claim 7, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton in view of Czerwinski, as discussed so far, do not disclose the annular casing includes protruding tabs that maintain the annular gap.
However, Czerwinski teaches the annular casing includes protruding tabs, 33, that maintain the annular gap (Column 2, Lines 58-72 – the protruding tabs, 33, are provided such that the annular gap and the tabs, 33, form a rigid structure, i.e. the tabs maintain the spacing of the rings, 30 and 31, to form the annular gap, 32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton in view of Czerwinski to have the annular casing include protruding tabs, as taught by Czerwinski, in order to form a rigid unit for the nozzle (Czerwinski – Column 2, Lines 69-72) and allow for deflection the exhaust gases to minimize the effects of malalignment (Czerwinski – Column 2, Lines 63-68).


Regarding Claim 9, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton discloses the inner part of the annular casing includes a cylindrical forward section (the section of the inner part, 20, that is to the left/forward of element 17 is the cylindrical forward section).
Czerwinski further discloses the inner part of the annular casing includes a cylindrical forward section, 39, and an inwardly sloped aft section (Figure 1 – the sloped section of the inner part, 31, is aft of the cylindrical section, 39 – See annotated figure below for clarification).
Thus the combination of Fenton and Czerwinski, as discussed above, would result in the inner part having an inwardly sloped aft section thereby the combination of Fenton and Czerwinski disclose the limitations of Claim 9.

    PNG
    media_image2.png
    551
    560
    media_image2.png
    Greyscale


Regarding Claim 10, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses an igniter, 26, in the casing (the igniter, 26, is within the casing as shown in Figure 2).

Regarding Claim 11, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the booster rocket in combination with the separate object (Figure 1 – the figure shows the booster rocket, 14, in combination with the separate object, 12) to which the rocket booster is mechanically coupled (Column 2, Line 66 – Column 3, Line 4 – the booster rocket is mechanically coupled to the separate object by the castellated collars, 23 and 24, and screws, 28, attaching the booster rocket to the body of the missile, 10, which includes the separate object, 12).

Regarding Claim 12, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the separate object, 12, is an aft part of a flight vehicle (the separate object, 12, is a nozzle of the missile/flight vehicle which is part of the propulsion system/device at the aft end of the missile).

Regarding Claim 13, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the separate object is part of a propulsion device at an aft end of the flight vehicle (the separate object, 12, is a nozzle of the missile/flight vehicle, 10, which is part of the propulsion system/device at the aft end of the missile).

Regarding Claim 14, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the separate objected is centered on a longitudinal centerline of the flight vehicle (Figure 1 – the separate object, 12, is shown to be centered on the horizontal longitudinal centerline of the body, 10, of the flight vehicle/missile).

Regarding Claim 15, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the rocket booster is centered around a longitudinal centerline of the flight vehicle (Figure 1 – the rocket booster, 14, is shown to be centered on the horizontal longitudinal centerline of the body, 10, of the flight vehicle/missile).

Regarding Claim 17, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the separate object protrudes from an aft end of a fuselage, 10, of the flight vehicle (Figure 1 – the separate object, 12, protrudes from the right/aft end of the body/fuselage, 10, of the missile/flight vehicle).

Regarding Claim 18, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the flight vehicle is a missile (Column 2, Lines 24-28 – the flight vehicle is a missile).

Regarding Claim 21, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the booster rocket of claim 8 (See rejection of Claim 8 above) in combination with the separate object (Figure 1 – the booster rocket is in combination with the separate object, 11 and 12);
wherein the separate object is part of a propulsion device, 11, at the eft end of the flight vehicle (the propulsion device, 11, is at the right end/aft end of the flight vehicle/missile);
wherein the inner part of the casing is in contact with an outer surface of the propulsion device (the inner part, 20, of the expulsion motor is in contact with the outer surface of the nozzle, 12, of the propulsion device, 11), but is not fixedly attached to the outer surface of the propulsion device (Column 2, Line 63 – Column 3, Line 4 – the booster motor and therefore the inner part of the casing is releasably attached to the outer surface of the propulsion device and therefore not fixedly attached to the outer surface of the propulsion device).

Regarding Independent Claim 19, Fenton discloses a missile (Column 2, Lines 24-28 – the body of the vehicle, 10, is the body of a missile);
a main propulsion system, 11, that includes a nozzle, 12, protruding aftward from the fuselage (Figure 1 – the separate object, 12, protrudes from the right/aft end of the body/fuselage, 10, of the missile/flight vehicle); and
a booster rocket, 14, around the nozzle (the booster rocket, 14, is around the nozzle, 12), the booster rocket including:
an annular casing, 15, 17, 20, 21 and 27, defining an annular space (the space containing the solid propellant charge, 25, is an annular space that is defined by the annular casing) therewithin, and having a central opening through which the nozzle protrudes (the nozzle, 12, protrudes through the central opening of the annular casing);
a solid rocket fuel, 25, in the annular space (the solid fuel, 25, is in the annular space); 
wherein the annular casing defines a location for a nozzle (the annular arrangement of nozzles, 18, are located in the openings defined by a portion of the casing, 17); and
wherein an inner surface of the annular casing (the inner surface of the tube, 20, of the annular casing) is in contact with an outer surface of the nozzle (the inner surface of the tube, 20, of the annular casing is in contact with the outer surface of the nozzle, 12), but is not fixedly attached to the outer surface of the nozzle (Column 2, Line 63 – Column 3, Line 4 – the annular casing is releasably attached to the body of the missile, 10, and therefore not fixedly attached to the outer surface of the nozzle); and
wherein the annular casing includes an inner part, 20, and outer part, 15, 16 and 17, with the outer part including a cylindrical forward section (the section of the outer part, 15, that is under the overwrap, 16, is the cylindrical forward section).
Fenton does not disclose the annular casing defining an annular gap that acts as a nozzle, with the outer part including an inwardly-sloped aft section that directs flow inwardly as the flow approaches the annular gap that is at an aft end of the outer part.
However, Czerwinski teaches a missile (Title) with a booster, 21, that is placed around an a separate object (Column 2, Lines 45-48 – the booster, 21, is placed around the second stage) with an annular casing, 23, 24, 30, 31 and 39, that defines an annular gap (Figure 1 – the divergent nozzle, 32, downstream of the throat is the annular gap – See annotated figure below for clarification) that acts as a nozzle (the annular gap, 32, is a nozzle for the booster), wherein the annular casing includes an inner part, 39 and 31, and an outer part, 23, 24 and 30, that includes an inwardly sloped aft section (the outer part includes a section that is aft of a cylindrical forward section, 23 and 24, and that slopes inward to the throat – See annotated figure below for clarification) that direct flow inwardly as the flow approaches the annular gap that is at an aft end of the outer part (the inwardly sloped aft section of the outer part converges inward toward the throat therefore it directs the flow inward to the throat as the flow approaches the annular gap at the right/aft end of the outer part). 

    PNG
    media_image1.png
    730
    906
    media_image1.png
    Greyscale

Further, Fenton discloses the nozzles are used to impart spin to the missile (Column 2, Lines 19-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton by replacing the nozzles, 18, of Fenton with a single annular nozzle, as taught by Czerwinski, because it has been held that a simple substitution of one known element (an annular arrangement of nozzles, 18, of Fenton), for another (a single annular nozzle system of Czerwinski), resulting in the outer part including an inwardly-sloped aft section that directs flow inwardly as the flow approaches the annular gap that is at an aft end of the outer part to obtain predictable results providing a single annular nozzle to provide thrust while also providing spin stabilization (Czerwinski – Column 2, Lines 58-68) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Czerwinski as applied to claim 6 above, and further in view of Salmi (Non-Patent Literature – The World’s Largest 3D Metal Printer Is Churning Out Rockets), hereinafter Salmi.

Regarding Claim 3, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton in view of Czerwinski do not disclose the casing is a single unitary part.
However, Salmi teaches a rocket motor (Title) where components of the rocket are printed as a single unitary part (Page 9, Lines 8-11 – multiple parts are combined into one single part).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton in view of Czerwinski by making the casing a single unitary part, as taught by Salmi, in order to have fewer parts, interfaces and opportunities for things to go wrong (Salmi – Page 9, Lines 8-11).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Czerwinski as applied to claim 6 above, and further in view of Barocela (U.S. Pre-grant Publication 2005/0211827), hereinafter Barocela.

Regarding Claim 16, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton in view of Czerwinski do not disclose the object is a part of a turbojet engine.
However, Barocela teaches a missile (Title) that includes a turbojet engine (Paragraph 0033, Lines 10-12 – the propulsion system of the missile is a turbojet engine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton in view of Czerwinski by replacing the main propulsion system of the missile with a turbojet engine, as taught by Barocela, thereby making the object/nozzle being a part of a turbojet engine, in order to provide a missile that can maintain transonic speed (Barocela – Paragraph 0009).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hausmann (U.S. Patent No. 3,093,964) shows a rocket with a first/booster stage around a second stage with an annular nozzle and inwardly sloped aft portion to the annular nozzle.
Conard (U.S. Patent No. 3,305,194) shows a rocket with a boost stage around the nozzle of a later stage where the boost stage uses an annular nozzle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741